Citation Nr: 1502120	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-30 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to September 1991, from January 2003 to August 2003, and from January 2005 to November 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  The Board notes that in September 2014, the Veteran's representative submitted a letter requesting that he keep his election of having a travel board hearing, but was willing to attend a videoconference hearing, should one become available.  This letter did not specify which pending appeal the Veteran requested a hearing for.  The Board further notes that according to 38 C.F.R. § 20.700(a) (2014), a hearing on appeal will be granted if an appellant or an appellant's representative acting on his or her behalf expresses a desire to appear in person.  As such, the Board construes this letter as a motion for a new hearing on the issue of entitlement to service connection for a heart disorder, to include as due to an undiagnosed illness.  Because the Veteran has already had a hearing on this issue in March 2014, the motion is denied.

Additionally, the Board notes that on the Veteran's October 2012 VA Form 9, he specifically restricted his appeal to the issue of entitlement to service connection for a heart condition.  Thus, the issues of entitlement to an evaluation in excess of 10 percent for service-connected chronic left knee tendonitis, entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder, entitlement to a compensable evaluation for service-connected seasonal allergies, and entitlement to service connection for depression are not on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.
REMAND

In a September 2012 Compensation and Pension (C&P) Gulf War General Medical Examination, the VA examiner opined that the Veteran's chest condition, to include pain, was less likely as not incurred in or caused by active service.  The rationale was that service treatment records noted that the Veteran was seen in 1987 for what appeared to be an acute condition of a painful lump on his chest, likely an ingrown hair.  At the C&P examination, the Veteran had no visible masses on his chest and the examiner concluded that the Veteran's current chest pain was not the same pain as was described in his service treatment records in 1987.  

At no point does the examiner address or discuss the Veteran's contentions of chest pain after active duty in 2009, the tightness in his chest he experienced, or what if any connection this pain had to an undiagnosed Gulf War illness.  The Veteran never claimed that his current chest pain was related to his ingrown hair in 1987.  Therefore, the Board finds that the September 2012 C&P Examination to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  A remand is necessary to afford the Veteran a new examination that addresses the issue of service connection for a heart disorder, to include as due to an undiagnosed illness.

Additionally, in his March 2014 hearing, the Veteran testified that he received treatment for his heart condition from a private physician, Dr. P. C., M.D.  He testified that he had not submitted all of his private medical records from Dr. P. C. concerning his heart.  On remand, the AOJ must attempt to obtain these private treatment records.




Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his heart condition.  The Veteran should be specifically asked to complete and return an authorization to request private treatment records from Dr. P. C. from 2009 to present.  All requests for records and responses must be associated with the claims folder.

2. Schedule the Veteran for a VA heart examination by an appropriate medical professional to determine the etiology of any heart disorder.  The entire claims file must be reviewed by the examiner.  

a. The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a currently diagnosed heart disorder;

b. If it is determined that it is at least as likely as not that the Veteran has a currently diagnosed heart disorder, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed heart disorder is etiologically related to his active service, to include his reported chest pain and tightness;

c. If the examiner determines that it is less likely as not that the Veteran has a diagnosed heart disorder, he or she is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's symptoms of chest pain and tightness represent a chronic undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

3. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the VA examiner finds it impossible to provide any part of the requested opinion without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




